 



FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Amendment”) is entered
into as of May 1, 2015, but effective as of April 4, 2015 (“Effective Date”),
between NANOFILM, LTD., an Ohio limited liability company (“Borrower”) and
MACKINAC COMMERCIAL CREDIT, LLC, a Michigan limited liability company (together
with its successors and assigns, the “Lender”).

 

RECITALS

 

A. Lender and Borrower entered into a Loan and Security Agreement dated April 4,
2014 (as amended, the “Loan Agreement”). All capitalized terms not defined
herein shall have the same meanings ascribed to such terms in the Loan
Agreement.

 

B. Lender and Borrower have agreed to modify the terms and conditions of the
Loan Agreement and Borrower and Lender wish to set forth their agreement
regarding the foregoing in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions, and
provisions as hereinafter set forth, the parties hereto agree as follows:

 

1. Maturity Date. The definition of “Maturity Date” as set forth in Paragraph
2(e) of the Term Sheet to the Loan Agreement and the Revolving Credit Loan Note
is hereby amended to the earlier of demand or April 4, 2016.

 

2. Equipment Borrowing Base. Section 2.A of the Revolving Credit Loan Rider #1
is hereby amended and restated in its entirety to read as follows:

 

Advances. Subject to the terms of the Agreement, Lender may, in its sole
discretion and upon Borrower’s request, make Advances to Borrower in an amount
(hereinafter referred to as the “Gross Availability”) which is the lesser of (i)
the Maximum Loan Amount as set forth on the Term Sheet or (ii) an amount equal
to the sum of (x) the applicable Percentage Advance Rate as set forth on the
Term Sheet times the face amount (less maximum discounts, credits and allowances
which may be taken by or granted to Receivable Debtors in connection therewith)
of Eligible Receivables; plus (y) the lesser of (1) the Inventory Cap as set
forth on the Term Sheet, or (2) the sum of (A) the applicable Percentage Advance
Rate as set forth on the Term Sheet times the value of Borrower’s Eligible Raw
Materials (less freight and container costs) calculated at the lower of cost or
market value, plus (B) the applicable Percentage Advance Rate as set forth on
the Term Sheet times the value of Borrower’s Eligible Finished Goods (less
freight and container costs) calculated at the lower of cost or market value;
plus (z) the Borrowing Base; which Advances Borrower may borrow, repay and
reborrow during the term of the Agreement. All Advances and amounts payable
pursuant to this Rider shall constitute part of the Obligations.

 

For purposes of this Section 2.A, the term “Borrowing Base” means $450,000 for
the period commencing May 1, 2015 and ending November 1, 2015, reducing by
$7,500 as of December 1, 2015, and on the same date of each calendar month
thereafter.

 

3. Corporate Guaranty. Simultaneously with this Amendment, the Borrower shall
cause PEN Inc., a Delaware corporation, to execute and deliver a Corporate
Guaranty to Lender constituting its unconditional, unlimited guaranty of the
Obligations, in form and substance satisfactory to the Lender (the “Corporate
Guaranty”). In connection therewith, the following amendments shall be made to
the Loan Agreement:

 

(a) The definition of “Guarantor” in Section 1(o) of the Loan Agreement shall be
amended and restated to read as follows:

 

“Guarantor” means the Individual Guarantor and the Corporate Guarantor.

 

  

 

 

(b) The following definitions shall be added to Section 1 of the Loan Agreement
in appropriate alphabetical sequence:

 

“Corporate Guarantor” means PEN.

 

“Individual Guarantor” means Scott E. Rickert, an individual.

 

(c) Sections 8(a)(vi)b. and 8(a)(viii) shall each be amended to replace the term
“Guarantor” with “Individual Guarantor”.

 

4. Conditions to Effectiveness. The effectiveness of this Amendment shall be
subject to satisfaction of the following conditions:

 

(a) Amendment Documents. Borrower shall have executed and delivered, or cause to
be executed and delivered to Lender, this Amendment (including the
acknowledgement and agreement to the amendments contained herein of the
Individual Guarantor), the Corporate Guaranty, and all other documents and
instruments required by Lender in connection with this Amendment.

 

(b) Lender Expenses. Borrower shall have paid to Lender all of Lender’s legal
fees and expenses incurred in connection with the preparation, negotiation and
closing of this Amendment.

 

5. Effect of Amendment. Effect of Amendment. Except for the amendments set forth
in this Amendment, the Loan Agreement and all other Loan Documents shall remain
unchanged and in full force and effect. Nothing in this Amendment is intended,
or shall be construed, to constitute a novation or an accord and satisfaction of
any of Borrower’s obligations under or in connection with the Loan Agreement or
any other Loan Document.

 

6. Miscellaneous.

 

(a) Entire Agreement. This Amendment, together with the Loan Agreement and other
Loan Documents constitutes the entire agreement and understanding among the
parties relating to the subject matter hereof, and supersedes all prior
proposals, negotiations, agreements and understandings relating to such subject
matter. In entering into this Amendment, Borrower acknowledges that it is
relying on no statement, representation, warranty, covenant or agreement of any
kind made by the Lender or any employee or agent of Lender, except for the
agreements of Lender set forth herein.

 

(b) Binding Effect. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns,
provided that no party other than Lender may assign any of its rights or
obligations hereunder without the prior written consent of Lender.

 

(c) Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF MICHIGAN APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE.

 

(d) Counterparts; Facsimile or Electronic Signatures. This Amendment may be
executed in multiple counterparts, each of which shall be deemed to be an
original and all of which when taken together shall constitute one and the same
instrument. A facsimile or PDF signature shall be effective as an original
signature.

 

[Signatures on following page]

 

  

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first hereinabove set forth.

 

BORROWER:

 

NANOFILM, LTD.,

an Ohio limited liability company

 

By: /s/ Krish Rao     Krish Rao   Title: President  

 

LENDER:

 

MACKINAC COMMERCIAL CREDIT, LLC,

a Michigan limited liability company

 

By: /s/ Edward P. Lewan     Edward P. Lewan   Title: President  

 

ACKNOWLEDGEMENT OF GUARANTOR

 

Scott E. Rickert, guarantor under that certain Validity Guaranty dated April 4,
2014 in favor of Lender (the “Validity Guaranty”), acknowledges the above
Amendment and agrees that his Validity Guaranty shall continue in full force and
effect.

 

GUARANTOR:

 

  /s/ ScottE.Rickert   Scott E. Rickert, an individual

 

  

 

 

